UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: Name: Third Avenue Flexible Income Fund Address of Principal Business Office (No. & Street, City, State, Zip Code): 100 Wall St, 11th Floor New York, NY 10005 Telephone Number: 212-701-4500 Name and Address of Agent for Service of Process: Peter E. Pisapia 100 Wall St., 11th Floor New York, NY 10005 Check appropriate box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in New York, New York, on the6th day of May, 2013. Third Avenue Flexible Income Fund By: /s/ Steven A. Baffico Steven A. Baffico President and Principal Executive Officer Attest: /s/ Peter E. Pisapia Peter E. Pisapia Secretary
